DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/17/20 & 1/6/21 are being considered by the examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 21, in combination with other limitations of the claim, the cited prior art fails to teach “determining quantum logic control parameters for the subset of quantum circuit devices of the first domain based on the second set of measurements, wherein the quantum logic control parameters include control pulse duration, amplitude and phase; and applying select quantum logic control parameters to the quantum circuit devices for processing quantum information, wherein the select quantum logic control parameters include control pulse duration, amplitude, and phase; and a signal delivery system providing communication between the control system and the quantum processor” structurally and functionally interconnected with other limitations as required by claim 21.
Claims 22-36 are allowed as being dependent on claim 21.
With respect to claim 37, in combination with other limitations of the claim, the cited prior art fails to teach “determining, by operation of the control system, quantum logic control parameters for the subset of quantum circuit devices of the first domain based on the second set of measurements, wherein the quantum logic control parameters include control pulse duration, amplitude and phase; and applying select quantum logic control parameters to the quantum circuit devices for processing quantum information, wherein the select quantum logic control parameters include control pulse duration, amplitude, and phase” structurally and functionally interconnected with other limitations as required by claim 37.
Claims 38-45 are allowed as being dependent on claim 37.
With respect to claim 46, in combination with other limitations of the claim, the cited prior art fails to teach “a means for determining quantum logic control parameters for the quantum circuit devices and applying select quantum logic control parameters to the quantum circuit devices for processing quantum information, wherein the select quantum logic control parameters include control pulse duration, amplitude, and phase; and a signal delivery system providing communication between the means and the quantum processor, wherein the quantum computing system is divided into domains comprising respective domain control subsystems and respective subsets of quantum circuit devices inApplicantRigetti & Co, Inc.Attorney Docket No.: RIGET-030003Serial No.:16/841,300Filed:April 6, 2020Page6 of 7 the quantum processor of the quantum computing system and wherein the determining quantum logic control parameters is conducted on a domain basis” structurally and functionally interconnected with other limitations as required by claim 46.
Claim 47 is allowed as being dependent on claim 46.
Claims 21-46 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANY RICHARDSON whose telephone number is (571)270-5074.  The examiner can normally be reached on M-F, 6:30am to 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JANY RICHARDSON/Primary Examiner, Art Unit 2844